Title: From George Washington to Samuel Washington, 5 April 1777
From: Washington, George
To: Washington, Samuel



Dear Brother,
Morris Town April 5th 1777

Thornton returns to you well recover’d of the Small Pox, as I hope to hear that my Sister, and the rest of your family are. I heartily

congratulate you on the favourable manner in which you had it yourself.
To save Thornton, or you, the expence of buying a Horse to ride home on, I have lent him a Mare of Mine which I beg of you to have sent by any safe conveyance which may offer to Lund Washington at Mount Vernon. If she should be in want of a Horse before any oppertunity offers of sending her down please to put her to some good (but not expensive one) altho she is not very valuable herself. When you send her down let Lund Washington know whether you have put her to Horse or not, & what Horse.
To my very great surprize General Howe has made no Capitol movement yet—a few days ago a detachment of his Army (consisting of about 600 Men) run up the North River in Transports and destroyed some Rum, and other Stores of that kind belonging to us at a place called Peekskill where the Post happened to be Weak—but, upon the Assembling of some of our Men they Imbarkd in great haste and went back again to New York. They are also Imbarking Men (to the amount it is said of 3000) for some expedition, but the destination is unknown—my conjecture is Philadelphia; as we know they have been endeavouring to get Pilots well acquainted with the Navigation of the Delaware. An agent of theirs detected in this business got exalted upon a Gallows at Philadelphia the other day.
Our Troops come in ex[c]eedingly slow—whether owing to an unwillingness in the Men to Inlist, or to the Idleness and dissipation of the Officers, and their reluctance to leave their friends & acquaintance, I shall not undertake to say; but it looks to me as if we should never get an army assembled. Mr Thruston to whom I have given the raising of one of the Sixteen Regiments, will give Thornton a Commission in it.
My best wishes attends my Sister & the little ones whom I hope I may congratulate on their perfect recovery—in this Mrs Washington who is with me, sincerely joins. I am with every Sentiment of regard & love, Dr Sir Yr Most Affecte Brother

Go: Washington


P.S. Mr Johnston has lent Thornton a Saddle & Bridle, & I suppose has told him what is to be done with it.
Since writing the above I have determ⟨ine⟩d ⟨to⟩ send by Thornton 2000 Dollars to Lieut⟨t Colo.⟩ McDonald, who I intend (if he will accept of it) for Colo. Thrustons Lieutt Colo. Let Thornton if you cannot Conveniently see McDonald yourself carry the Money to him immediately (a reciept to be taken for it). Thornton will receive his Recruiting

orders from McDonald who will appoint a place for him to send his Recruits to in order to be forwarded on to the Army, or disciplined.


Go: W.
